                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 18-CR-157

THOMAS J. OWENS,

                       Defendant.


                          ORDER FOR EVIDENTIARY HEARING


       Defendant Thomas J. Owens has been charged by a Grand Jury with Distribution and

Possession of Child Pornography in violation of 18 U.S.C. § 2252A(a)(2) and (5)(B). The charges

grow out of an investigation conducted by the Oshkosh Police Department over the BitTorrent

Network where some individuals share child pornography. In conducting its investigation, Oshkosh

police officers used investigative software called “Torrential Downpour” (herein TD) which is

designed to connect to peer-to-peer networks and identify IP addresses connected to computers that

make available shared folders containing files with hash files known to be associated with child

pornography. After TD detected targeted hash files known to be associated with child pornography

at an IP address later identified with Owens’ residence, a search warrant was executed, during which

officers obtained thousands of depictions of child pornography.

       Presently before the court is the defendant’s motion to compel the government to disclose

investigative BitTorrent software and related documents. The defendant has retained his own

computer forensic expert and contends that copies of the investigative software programs used by

law enforcement are necessary for him to conduct his defense. More specifically, Defendant notes
that the child pornography he is alleged to have distributed to the undercover agent as a result of his

download was not found on his computer. He suggests that evidence of the software program and

how it operates may assist his expert in explaining how law enforcement may have erroneously

concluded that he was distributing such material. Defendant also contends that the information

requested is necessary in order for him to assess whether there was an intrusion of his personal

property in violation of the Fourth Amendment leading to the discovery of evidence that provided

the basis of the warrant utilized to search his home and computers. For these and other reasons, the

defendant requests that the government be directed to disclose the investigative BitTorrent software

“Torrential Downpour”, as well as related documents.

       The government opposes the defendant’s motion on the ground that the information sought

is protected under the Law Enforcement Investigatory Privilege, and that disclosure of such

information would result in irreversible harm to pending and ongoing criminal investigations. The

government contends that the likely harm to its investigative ability far outweighs any benefit the

defendant might receive from disclosure of the information.

       Having reviewed the briefs submitted by the parties, the court is unable to determine whether

the defendant’s motion should be granted. The court is unable to determine from the briefs and

supporting affidavit the materiality of the information sought by the defendant and the likelihood

that it would assist in his defense. The government relies primarily upon the importance of the

Investigatory Privilege and stresses the important role it plays. But, of course, the privilege must

give way, if necessary, to protect the due process rights of the defendant. Moreover, it is not clear

that a Protective Order cannot ensure the continued viability of the government’s investigative




                                                  2
techniques while, at the same time, insuring the defendant has the information necessary to conduct

his defense.

       Based upon the foregoing, the court concludes that an evidentiary hearing is necessary in

order to resolve the factual issues raised by the defendant’s motion. Accordingly, the Clerk is

directed to set this matter on the court’s calendar within the next two weeks for a hearing at which

both parties will be expected to produce evidence in support of their respective positions. The Clerk

shall consult with the parties regarding the anticipated time necessary to complete the evidentiary

portion of the hearing.

       SO ORDERED this          24th   day of July, 2019.



                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                 3
